OPINION — AG — ** EASEMENT ** "AS YOU KNOW, THE LAST LEGISLATURE (1948) PASSED AN ACT DIRECTING THAT THE STATE BOARD OF PUBLIC AFFAIRS HAVE O.M.A.'S CANYON LAKE PROPERTY SURVEYED AND DIVIDED INTO TRACTS CALCULATED TO INCREASE THE SALE VALUE, HAVE THE PROPERTY PROPERLY APPRAISED, AND THEN AFTER PROPER PUBLIC NOTICE, CONDUCT A SALE BY PARCELS AND BY ENTIRELY, ACCEPTING THE HIGHEST TOTAL AMOUNT OFFERED. THE PROPERTY IS INTERSECTED BY A WATER LINE FROM SPAVINAW LAKE TO THE CITY OF TULSA, AND TULSA IS NOT SEEKING A RIGHT OF WAY FOR ITS NEW LINE, AND IN VIEW OF THE NATURE OF THAT IMPROVEMENT THEY ARE SEEKING TO ACQUIRE A FEE TITLE RATHER THAN A MERE EASEMENT. THE STATE BOARD OF PUBLIC AFFAIRS MAY INSTRUCT THE ENGINEERS WHOM IT SELECTS TO SET OFF IN SEPARATE TRACTS THAT PORTION OF THE LAND WHICH THE CITY OF TULSA THUS DESIRES TO PURCHASE IN ORDER THAT THE CITY OF TULSA MIGHT SEPARATELY BID ON THOSE PARCELS.  CITE: 70 O.S. 1533 [70-1533], 70 O.S. 1550 [70-1550] [70-1550], 74 O.S. 63 [74-63] (FRED HANSEN)